Citation Nr: 0911987	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-05 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether vacatur of the April 10, 2007, decision of the 
Board of Veteran's Appeals that reopened and denied the 
Veteran's claim for service connection for a left great toe 
injury, with residuals of a foot fungus, is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left great toe 
disability, with residuals of a foot fungus.

3.  Entitlement to service connection for a left great toe 
disability, with residuals of a foot fungus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 
1960 to May 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied service connection for a left great 
toe injury.  In January 2007, the Veteran testified at a 
Travel Board hearing held at the RO.

In April 2007, the Board reopened and denied the Veteran's 
claim for service connection for a left great toe injury, 
with residuals of a foot fungus.  This decision, however, 
must be vacated for the reasons explained below and the claim 
will be considered de novo by the Board.


FINDINGS OF FACT

1.  In an April 10, 2007 decision, the Board reopened and 
denied the Veteran's claim for service connection for a left 
great toe injury, with residuals of a foot fungus.

2.  Private medical opinions received by the RO on January 
23, 2007, and later received by the Board on February 10, 
2009, were not considered in the Board's April 10, 2007, 
decision.

3.  The Veteran did not timely appeal a September 1992 rating 
decision that denied service connection for a foot fungus or 
a May 1999 rating decision that denied service connection for 
a left great toe injury and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a foot fungus.

4.  Evidence received since the May 1999 rating decision is 
not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The evidence of record does not show that the Veteran 
suffered any left great toe or left foot injury during 
service.


CONCLUSIONS OF LAW

1.  Vacatur of the April 10, 2007, decision of the Board that 
reopened and denied the Veteran's claim for service 
connection for a left great toe injury, with residuals of a 
foot fungus, is warranted.  38 C.F.R. § 20.904(a) (2008).

2.  The September 1992 rating decision that denied service 
connection for a foot fungus and May 1999 rating decision 
that denied service connection for a left great toe injury 
and found that new and material evidence had not been 
submitted to reopen a claim for service connection for a foot 
fungus, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

3.  New and material evidence has been received to reopen a 
claim for service connection for a left great toe disability, 
with residuals of a foot fungus.  38 U.S.C.A §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).
4.  The criteria for entitlement to service connection for a 
left great toe disability, with residuals of a foot fungus 
are not met.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2001 and August 2005, prior to and after the 
initial adjudication of the claim, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In January 2007, the Veteran 
submitted additional evidence in support of his claim with a 
waiver of initial consideration of this evidence by the RO.  
Thus, a supplemental statement of the case was not required.  
38 C.F.R. § 19.37.

While the Veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  A VA medical examination pertinent to the claim 
was obtained in April 1999.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to this claim.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Vacatur

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record.  38 U.S.C.A. § 7104.

On January 23, 2007, prior to the issuance of a Board 
decision, the Veteran submitted two private medical opinions 
relating the Veteran's current left great toe disability to 
an injury he sustained in service.  That evidence was 
received by the Board on February 10, 2009, and was not 
considered in the Board's April 10, 2007, decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  The Board's April 2007 
decision was not based upon a consideration of all the 
available evidence because the January 2007 private 
physicians' opinions were of record, but were not considered.  
In order to assure due process, the Board will vacate the 
April 2007 decision.
The merits of the issues on appeal are addressed de novo in 
the decision which follows.

New and Material Evidence

In a decision dated September 1992, the RO denied the 
Veteran's claim for service connection for a foot fungus.  In 
May 1999, the RO denied service connection for a left big toe 
injury and found that new and material evidence had not been 
submitted to reopen a claim for service connection for a foot 
fungus.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the 
September 1992 and May 1999 decisions became final because 
the appellant did not file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in August 2000.  Under the applicable 
provisions, new and material evidence is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  Furthermore, the 
Federal Circuit has indicated that evidence may be considered 
new and material if it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before the VA at the time of the September 1992 
rating decision consisted of service medical records.  The RO 
found that there was no evidence that the Veteran's 
disability was incurred in service.  The claim was again 
denied in May 1999.

The Veteran's service medical records include a September 
1991 note showing treatment at the United States Naval 
Dispensary with a handwritten notation that could read "left 
foot," but could also be the signature of the treating 
physician.  The May 1963 separation examination report is 
negative for findings, symptoms, complaints, or diagnoses of 
a foot fungus or injury to the left great toe.

The September 1992 rating decision denied service connection 
for a left great toe injury as there was no evidence that the 
disability was incurred in service.  The May 1999 rating 
decision again denied service connection for a left great toe 
injury and found that the Veteran failed to submit new and 
material evidence in support of his claim because while the 
evidence showed a current diagnosis of a foot fungus, the 
evidence failed to show any relationship between the current 
foot disability and the Veteran's service.

The new medical evidence includes a February 2000 private 
medical opinion that the Veteran's condition "is probably 
related to the accident that happened while on active duty 
with the United States Navy."  The Board must presume this 
evidence credible for the purpose of determining whether to 
reopen the claim.
The Board finds that the evidence received since the last 
final decision is new and material evidence and bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  The February 2000 
private physician's opinion is new and material evidence.  
New and material evidence having been submitted, the claim 
for service connection for a left great toe disability with 
residuals of a foot fungus, is reopened, and the appeal is 
granted to that extent only.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a left great toe 
injury.

The Veteran contends that while stationed at a degaussing 
station in Norfolk, Virginia, his left great toe was injured 
when a barrel landed on the his left foot.  He stated that 
treatment received at the degaussing station consisted of 
drilling a hole through the top of the nail on the left great 
toe to relieve pressure.  He received treatment at the 
degaussing station and was then transferred to the U.S.S. 
Intrepid.  Upon discharge from active duty, the Veteran 
served in the Navy Reserves followed by service in the New 
York Army National Guard.

The Veteran's service medical records are silent for any 
complaints, treatment, or diagnoses of left foot disorders 
while on active duty.  His May 1963 service separation 
examination found his feet to be normal.  While the Veteran 
has argued that a September 1961 service medical report shows 
treatment for the left foot, the Board has examined that 
document and disagrees.  It appears that the notation that 
the Veteran believes to say "left foot" is actually the 
signature of the treating physician.
The Veteran's October 1963 enlistment examination into the 
New York Army Reserve National Guard found his feet to be 
normal.  In an accompanying report of medical history, the 
Veteran denied having, or having ever had, arthritis; bone, 
joint, or other deformity; lameness; or foot trouble.

An April 1999 VA general medical examination found a fungus 
infection of the feet and toenails and referred the Veteran 
to podiatry for orthopedic problems.

At an April 1999 VA feet examination, the Veteran recounted 
his in-service injury to the left great toe.  He stated that 
the toe swelled and he was treated on an emergency basis, 
receiving an irrigation and debridement and evacuation of the 
hematoma with nail removal.  The Veteran stated that he 
rested for several weeks and returned to normal activities, 
with some discomfort.  The nail grew in dystrophic with 
evidence of mycotic nail infection which bothered him over 
the years and had become increasingly symptomatic.  He had 
previous podiatric debridement and was placed on Sporanox.  
He also complained of a lump over the big toe that had also 
been symptomatic.

Orthopedic examination revealed ankle dorsiflexors of 0 
degrees and the subtalar joint showed a normal 2:1 
inversion/eversion ratio with no pain on range of motion.  
Examination of the first metatarsal phalangeal joint revealed 
approximately 40 degrees of dorsiflexion.  Examination of the 
hallux interphalangeal joint revealed approximately 45 
degrees of plantar flexion, but the Veteran complained of 
subjective pain.  There was a soft tissue mass over the 
proximal phalanx and extensor tendon measuring 1.2 
centimeters by 0.8 centimeters which was freely movable under 
the skin.  There was no pain or inflammation associated with 
it.  There was no evidence of joint effusion or any 
inflammatory process.  There was a mild lateral deviation of 
the distal phalanx of he hallux interphalangeal joint.

Dermatological examination revealed distal hypertrophy of the 
nail on the left great toe as well as the remaining toes.  
The Veteran stated that the nails became thick and brittle.  
The nail plate was an irregular shape, but there was no 
evidence of infection.

X-rays showed mild increase in the interphalangeal angle, 
with mild joint narrowing.  The examiner diagnosed probable 
onychomycosis and a ganglionic cyst of the left hallux.

In a February 2000 letter, the Veteran's private podiatrist 
Dr. N. P. H. diagnosed him with subungual exostosis of the 
dorsal aspect of the distal phalanx of the left hallux.  The 
podiatrist opined that the condition was probably related to 
the accident that happened in the Navy and noted that this 
was probable because the right foot was asymptomatic and had 
not undergone the trauma received to the first great toe.  In 
a December 2005 letter, the podiatrist indicated that the 
Veteran was re-evaluated for chronic pain the left hallux and 
that he continued to complain of left big toe pain.  The 
Veteran stated that he continued to complain of left big toe 
pain, since he was injured by a cable during service.

The Veteran submitted three statements, from his sister, 
spouse, and a friend, stating that he complained of pain in 
the left great toe following service.

In a January 2006 letter, the Veteran's private podiatrist 
Dr. D. L. stated that he had treated the Veteran from January 
15, 1993, to July 20, 1998, with a working diagnosis of 
bursitis of the second metatarsal phalangeal joint of the 
left foot, complicated by chronic sciatica.  The treatment 
consisted of ultrasound applications, foot orthoses, and 
anti-inflammatory medication, both by mouth and local 
infiltration.

In a January 2007 opinion, the Veteran's private internist 
Dr. B. M. W., stated that he had been treating the Veteran 
for many years during which he indicated that his left big 
toe was injured by a spool of cable during his service.  The 
Veteran also stated that he had recurrent fungal infections 
of that same toenail.  The internist opined that the injury 
predisposed him to repeated fungal infections of the left big 
toenail.

Finally, in a January 2007 opinion, the Veteran's private 
chiropractor stated that he had treated the Veteran for 
eighteen years during which time he mentioned a fungal 
infection of the left great big toe which he attributed to an 
incident during service when a spool of cable landed on his 
left foot.  The chiropractor indicated that he was currently 
suffering from a fungal infection of the left big toe.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board has considered the positive opinions of Dr. N. P. 
H. dated in February 2000 and December 2005, and the January 
2007 opinions of Drs. J. H. L. and B. M. W. which related the 
Veteran's left big toe disability to his service.  However, 
while the February 2000, December 2005, and January 2007 
opinions have probative value, they were not rendered based 
on a thorough review of the entire claims file and are 
unsupported by the service medical records, which are 
completely silent for any left foot injury in service.  The 
Board finds that the opinions are based upon the Veteran's 
subjective reported history to the physicians, not upon any 
objective or corroborating evidence.  Transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber is a medical 
professional.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993).

The Board finds that the February 2000 and December 2005, and 
the January 2007 private physicians' opinions are not 
sufficient to establish that it is as likely as not that the 
Veteran suffered an injury to the left great toe or left foot 
in service because they are based upon the Veteran's 
subjective account of his service injury.  To the extent that 
the opinions purport to relate left great toe or foot 
problems diagnosed many years later to the claimed in-service 
injury, the Board finds that the opinions are not persuasive.

The Board recognizes the contentions of the Veteran's family 
and his friend as to the diagnosis and relationship between 
his service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the assertions of the Veteran, 
his family, and friend do not constitute competent medical 
evidence that his current left great toe disability began 
during, or is a result of, his service.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left great toe or left foot problems first 
manifested many years after his period of active service and 
are not related to his active service or to any incident 
therein.  No left great toe or foot injury is shown during 
the Veteran's service in the service medical records or for 
years thereafter.  As the preponderance of the evidence is 
against the appellant's claim for service connection for a 
left great toe disability, the Board finds that the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

The April 20, 2007, Board decision that reopened and denied 
the Veteran's claim for service connection for a left great 
toe injury, with residuals of a foot fungus, is vacated.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left great 
toe injury, with residuals of a foot fungus, and the claim is 
reopened.

Service connection for a left great toe injury, with 
residuals of a foot fungus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


